


EXHIBIT 10.2.1
AMENDMENT TO
EXCHANGE RIGHTS AGREEMENT


This Amendment to the Exchange Rights Agreement (the “Exchange Agreement”) dated
as of December 29, 1998 by and among Mission West Properties, Inc., a Maryland
corporation (the “Company”), each of Mission West Properties, L.P., a Delaware
limited partnership (“MWP”), Mission West Properties, L.P. I, a Delaware limited
partnership (“MWP I”), Mission West Properties, L.P. II, a Delaware limited
partnership (“MWP II”) and Mission West Properties, L.P. III, a Delaware limited
partnership (MWP III, and collectively with MWP, MWP I and MWP II, the
“Operating Partnership”), and each of the limited partners in the Operating
Partnership listed on the signature pages thereto (the “Limited Partners”), is
hereby approved and adopted in accordance with Section 12.9 of the Agreement
with the consent of a majority-in-interest of the Limited Partners who are
parties to the Agreement.  Capitalized terms not otherwise defined in this
Amendment have the meanings provided under the Agreement;


WHEREAS, pursuant to a Partnership Division Agreement dated as of December 21,
2011, MWP I formed Mission West Properties, L.P. IV, a Delaware limited
partnership (“MWP IV”), contributed certain properties to MWP IV in exchange for
a certain number of L.P. Units of partnership interests in MWP IV and
distributed the L.P. Units of MWP IV pro rata to the Company and the limited
partners of MWP I in proportion to and in redemption and cancellation of the
same number of L.P. Units of MWP I as the number of L.P. Units in MWP IV that
were distributed by MWP I;
 
WHEREAS, pursuant to a Partnership Division Agreement dated as of December 21,
2011, MWP II formed Mission West Properties, L.P. V, a Delaware limited
partnership (“MWP V”), contributed certain properties to MWP V in exchange for a
certain number of L.P. Units of partnership interests in MWP V and distributed
the L.P. Units of MWP V pro rata to the Company and limited partners of MWP II
in proportion to and in redemption and cancellation of the same number of L.P.
Units of MWP II as the number of L.P. Units in MWP V that were distributed by
MWP II; and
 
WHEREAS, the parties hereto are entering into this Amendment to the Exchange
Agreement to provide for the rights of the Limited Partners of MWP IV and MWP V
to (i) tender their L.P. Units in those partnerships in exchange for shares of
the Company’s common stock, cash or a combination of common stock and cash, on
the terms and conditions set forth herein, and (ii) the delivery of registered
shares of common stock to them upon any such tender pursuant to the terms of the
Exchange Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenant set
forth herein, the parties hereto agree as follows:
 
1. The undersigned Limited Partners approve this Amendment to add MWP IV and MWP
V and the Limited Partners thereof as parties to the Exchange Agreement, which
additions shall be effective from the date hereof with respect to all of the
Limited Partners and L.P. Units MWP IV and MWP V outstanding from time to time
in accordance with the terms of the Exchange Agreement and the Partnership
Agreements of each of MWP IV and MWP V.  
 
 
 
 

--------------------------------------------------------------------------------

 
 
Pursuant to this Amendment all of the terms of the Exchange Agreement shall be
applicable to MWP IV, MWP V and their respective Limited Partners and L.P.
Units, and by their signatures to this Amendment each of them hereby agrees to
be bound by the terms of the Exchange Agreement.
 
2. Survival.  Except as otherwise expressly provided herein, the Exchange
Agreement will continue in full force and effect, in accordance with its
terms.  The provisions of Section 12 of the Exchange Agreement are incorporated
by reference in this Amendment.
 
3. Miscellaneous.  This Amendment and waivers and consents hereunder shall be
governed by the internal laws of California.  This Amendment constitutes the
full and entire understanding and agreement among the parties with regard to the
subject matter contained herein, and supersedes all prior written and oral
agreements, representations and commitments, if any, among the parties with
respect to such subject matter, provided that each party hereto hereby agrees to
take such other actions and execute such additional documents as may be
necessary to effectuate the terms of this Amendment. This Amendment may be
executed in counterparts and delivered by electronic facsimile transmission, and
each signed counterpart transmitted by electronic facsimile shall be considered
an original, but all of which together shall constitute the same instrument. Any
provision of this Amendment may be waived or modified only in accordance with
Section 12.9 of the Agreement.
 
[Remainder of page intentionally left blank]
 

 
-2-

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have hereunto executed this Agreement as
of the first date written above, and a party’s signature hereon in any capacity
shall constitute such party’s execution of this Agreement in all capacities
which the party holds for purposes of this Agreement.
 
 
Mission West Properties, Inc. a Maryland corporation

 
By: /s/ Raymond V.
Marino                                                                
Its: President & COO  
                                                              
 
Mission West Properties, L.P., a Delaware limited partnership
 
By:        Mission West Properties, Inc.
Its:        General Partner

 
By: /s/ Raymond V.
Marino                                                         
Its:      President & COO                                                    
 
 
By:        Mission West Properties, L.P I, a Delaware limited partnership
 
By:        Mission West Properties, Inc.
Its:        General Partner
 
By: /s/ Raymond V.
Marino                                                         
Its:      President & COO                                                    
 
 
By:        Mission West Properties, L.P II, a Delaware limited partnership
 
By:        Mission West Properties, Inc.
Its:        General Partner
 
By: /s/ Raymond V.
Marino                                                         
Its:      President & COO                                                    
 



 
[Signature Pages of Exchange Rights Agreement]
 


 
 
 

--------------------------------------------------------------------------------

 

By:        Mission West Properties, L.P III, a Delaware limited partnership

 
By:        Mission West Properties, Inc.
Its:        General Partner

 
By:      /s/ Raymond V. Marino
Its:      President & COO                                                    
 
 
By:        Mission West Properties, L.P IV, a Delaware limited partnership
 
By:        Mission West Properties, Inc.
Its:        General Partner

 
By:      /s/ Raymond V. Marino
Its:      President & COO                                                    
 
 
By:        Mission West Properties, L.P. V, a Delaware limited partnership
 
By:        Mission West Properties, Inc.
Its:        General Partner

 
By:      /s/ Raymond V. Marino
Its:      President & COO                                                    

 
 
1981 Kara Ann Berg Trust
 
By: /s/ Clyde J.
Berg                                                                
      Clyde J. Berg, Trustee
 



 
[Signature Pages of Exchange Rights Agreement]
 


 
 
 

--------------------------------------------------------------------------------

 



 


 
Berg & Berg Enterprises Inc., a California corporation

 
By: /s/ Carl E.
Berg                                                                
      Carl E. Berg
      Its:  President
 
 
Berg Living Trust UTA dated May 1, 1981
 
By: /s/ Carl E.
Berg                                                                
      Carl E. Berg
      Its:  Trustee
 
By: /s/ Mary Ann
Berg                                                                
                                                                                                     
Mary Ann Berg
                                                                                                     
Its:  Trustee
 


 



 
[Signature Pages of Exchange Rights Agreement]
 


 
 
 

--------------------------------------------------------------------------------

 



Clyde J. Berg, Trustee, 1995 Clyde J. Berg Revocable Trust, dated April 4, 1995

 
By: /s/ Clyde J.
Berg                                                                
       Clyde J. Berg
       Its:  Trustee

By: /s/ Kara A.
Berg                                                                
      Kara A. Berg
 
By: /s/ Carl E.
Berg                                                                
       Carl E. Berg

 
By: /s/ Mary Anne
Berg                                                                
       Mary Ann Berg
 
By: /s/ Clyde J.
Berg                                                                
       Clyde J. Berg


 
West Coast Venture Capital, Inc.
 
By: /s/ Carl E.
Berg                                                                
Its:        President
 


 



 
[Signature Pages of Exchange Rights Agreement]
 


 
 
 

--------------------------------------------------------------------------------

 
